Case 1:19-cr-00094-SOM Document 1 Filed 07/15/19 Page 1 of 4         PageID #: 1

                                                               FILED IN THE
  ORIGINAL                                             UNITED STATES DISTRICT COURT
                                                            DISTRICT OF HAWAII
 KENJI M. PRICE # 10523
 United States Attorney                                          JUL 15 2019
 District of Hawaii                                    at   J   o'clock and 1..i.. min.~M
                                                         SUE BEITIA, CLERK Jr
 MORGAN L. EARLY
 REBECCA A. PERLMUTTER
 Assistant U.S. Attorneys
 United States Attorney's Office
 District of Hawaii
 Room 6 100, PJKK Federal Building
 300 Ala Moana Blvd
 Honolulu, Hawaii 96850
 Telephone: (808) 541-2850
 Morgan.Early@ usdoj.gov
 Rebecca.Perlmutter@usdoj .gov

 Attorneys for the
 United States of America

                     IN THE UN1TED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAll

 UNITED STATES OF AMERICA,             )   CR. NO.

                                               CR19 0 oo9 4 SOM
                                       )
            Plaintiff,                 )
                                       )   INFORMATION
       v.                              )
                                       )   [29 U.S.C. § 50l(c)]
 RODNEY CAPELLO,                       )
                                       )
            Defendant.                 )
                                       )

                              INFORMATION

 The U.S. Att01ney charges:
Case 1:19-cr-00094-SOM Document 1 Filed 07/15/19 Page 2 of 4             PageID #: 2




                     Embezzlement of Labor Union Funds
                             29 U.S.C. § 501(c)

       From in or around February 2013 through in or around March 2016,

 within the District of Hawaii, RODNEY CAPELLO, the defendant, while an

 executive officer of the Hawaii Electrical Workers Division of Laborers

 Local Union 722 (the "Union"), a labor organization engaged in an industry

 affecting interstate commerce as defined in Title 29 of the United States

 Code, did knowingly embezzle and convert to his own use monies and funds

 of the Union in the approximate amount of $184,771.98.

       All in violation of Title 29, United States Code, Section 501(c).

                            FORFEITURE NOTICE

       1.     The allegations contained in Count 1 are incorporated by

 reference for the purpose of noticing forfeitures pursuant to Title 28, United

 States Code, Section 2461(c).

       2.     The United States hereby gives notice to RODNEY CAPELLO,

 the defendant, that, upon conviction of the offense charged in Count 1 of this

 Information, the government will seek forfeiture, in accordance with Title

 28, United States Code, Section 2461 (c), and Title 18, United States Code,

 Section 981(a)(l)(C), of any and all property, real or personal, that

 constitutes or is derived from proceeds traceable to the violation of Title 29,

 United States Code, Section 501(c), alleged in Count 1 of this Information.

                                        2
Case 1:19-cr-00094-SOM Document 1 Filed 07/15/19 Page 3 of 4            PageID #: 3




       3.       If by any act or omission of the defendant, any of the property

 subject to forfeiture described in paragraph 2 herein:

                a. cannot be located upon the exercise of due diligence;

                b. has been transferred or sold to, or deposited with, a third

       party;

                c. has been placed beyond the jurisdiction of the court;

                d. has been substantially diminished in value; or

                e. has been commingled with other property which cannot be

 subdivided without difficulty;

 \\
 \\
 \\
 \\
 \\

 \\
 \\

 \\

 \\
 \\

 \\

 \\
 \\

 \\
 \\




                                          3
Case 1:19-cr-00094-SOM Document 1 Filed 07/15/19 Page 4 of 4        PageID #: 4




 the United States of America will be entitled to the forfeiture of substitute

 property up to the value of the property described above in paragraph 2,

 pursuant to Title 21, United States Code, Section 853{p), as incorporated by

 Title 28, United States Code, Section 2461 (c).

       DATED: July    If, 2019, at Honolulu, Hawaii.


 KENI M. PRICE
 United States Attorney
 District of Hawaii




 REBECCA A. PERLMUTTER
 Assistant United States Attorneys




 United States v. Rodney Capello
 Information
 Cr.No.

                                       4
